Citation Nr: 0924491	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's net worth is a bar to death pension 
benefits.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to May 
1951.  He died in June 2006.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Louisville, Kentucky.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a wartime 
veteran in receipt of compensation at the time of his death 
in June 2006.

2.  At the time of the appellant's application for death 
pension benefits in July 2006, she had a net worth of 
$39,635.00, part of which it was reasonable for her to 
consume for her maintenance.

3.  The appellant's net worth has since decreased, falling to 
$31,811.00 as of April 2008; however, in view of her income 
and expenses, it is reasonable to require her to continue to 
consume net worth for her maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking death pension benefits as a 
surviving spouse who does not have dependent children.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the appellant of VA's duty to assist her in 
the development of her claim in a letter sent in September 
2006, which was specifically intended to address the 
requirements of the VCAA.  The letter advised her of the 
evidentiary requirements for a death pension benefit.



In the September 2006 VCAA letter, the appellant was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The appellant was also informed that VA 
would make reasonable efforts on her behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.  The RO asked that the 
appellant to complete and submit a Request for Details of 
Expenses, VA Form 21-8049.

The RO informed the appellant that she should submit any 
evidence in her possession relevant to her claim, as follows: 
"If there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us." See the September 2006 VCAA letter, 
page 2.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. § 3.159(b)(1) 
because the letter informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by VA.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio as 
to this issue.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the evidence of record includes documented 
Social Security income information, net worth and income and 
expense information provided by the appellant, which will be 
described below.  The appellant has identified no additional 
relevant evidence.  The Board finds that all relevant 
evidence has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2007).  She declined the opportunity to have a 
personal hearing before the Board.
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

The surviving spouse of a veteran of a period of war who was 
in receipt of VA compensation at the time of his death may be 
entitled to a rate of pension set by law, reduced by the 
amount of her countable income.  See 38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  However, pension will be denied (or 
discontinued) when the corpus of the estate is such that 
under all the circumstances, including consideration of 
annual income, it is reasonable that some part of the corpus 
of such estate be consumed for the surviving spouse's 
maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 
3.274(c).   

The terms "corpus of estate" and "net worth" are 
interchangeable, and mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate. There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.



Analysis

In connection with her original claim received in July 2006, 
the appellant reported a net worth of $39,635.00, in the form 
of "cash, bank accounts, certificates of deposit (CDs)."  
Subsequently, in April 2008, she reported a total net worth 
of $31,811.00 in the form of $1,811.00 cash in non-interest 
bearing bank accounts and $30,000.00 in CDs. 

The evidence of record indicates that the major portion of 
the appellant's net worth is invested in CDs, which are 
typically subject to penalties for early withdrawal.  
However, a CD is not generally issued for a period longer 
than five years, and it is the appellant's responsibility to 
ensure that her CDs are timed so as to ensure reasonable 
access to her resources.  Thus, the asset may be considered 
to be convertible into cash in increments over a period of no 
more than five years.

According to the corpus of estate determination in June 2007, 
the appellant was age 75 years, with an actuarial life 
expectancy of 10.4 years (however, now that she is 77, she 
has a life expectancy of 8.4 years); the state of her health 
was unknown [although she is apparently not in need of 
assisted living]; and in addition to the net worth, she had 
monthly income of $804.50 from the Social Security 
Administration (SSA), and dividends and interest income of 
$79.22, totaling $883.72 per month.  Her monthly expenses 
were noted to be $128.78 for shelter (condominium fee), 
$171.00 for utilities, $200.00 for food, $57.40 for 
insurance, $50.00 for clothing, $269.10 for health insurance, 
$62.00 for over-the-counter drugs, and $100.00 for 
miscellaneous expenses.  The total monthly expenses were 
$1,038.28.  This resulted in a monthly deficit of $154.56.  

In April 2008, she submitted additional income and expense 
information, reporting monthly income from Social Security of 
$822.40, and $101.75 dividend and interest income (based on 
the 2007 total, stating 2008 would be lower), totaling 
$924.15.  Her listed monthly expenses totaled $1,117.23.  
This resulted in an increased deficit of $193.08.  

Overall, this monthly shortfall accounts for the greater 
portion of the decline in the reported net worth from 
$39,635.00 in July 2006 to $31,811.00 in April 2008, a 
decrease of $7,824.00, or $356.00 per month for the 22 month 
period [it is reasonable to expect that a tight budget will 
likely be exceeded to some extent].  Her monthly expenses do 
appear to be reasonable.

The Board finds that the appellant's net worth, as most 
recently reported in April 2008 of $31,811.00 remains a bar 
to VA pension benefits.  The appellant's reported monthly 
expenses do exceed her reported monthly income varying from 
the budgeted deficit of $193.00 per month to an over budget 
deficit of $356.00 per month.  She is apparently currently 
not in need of extra assisted living or nursing home 
expenses.   Nonetheless, although her liquid assets will be 
depleted over time, they are sufficient to meet her necessary 
living expenses.  At the current reported rate of depletion, 
even allowing a regular $356.00 deficit per month, the assets 
would be sufficient to meet her reported expenses for 
approximately seven years from April 2008.

Although the appellant's reported expenses will ultimately 
deplete the financial resources that she now has, the purpose 
of the pension program is to aid veterans and their 
dependents who are unable to provide themselves the basic 
necessities. Based on the information she has provided, this 
is not the situation with her.  Her financial resources, if 
fully exploited, are sufficient to meet her basic needs for a 
few more years even allowing for increased cost of living 
expenses over time.  It is inconsistent with the intent of 
the pension program to allow a claimant, as here, to collect 
a pension while simultaneously retaining a sizeable estate.

If the appellant's net worth becomes significantly depleted 
in the future, she may again file a claim for pension 
benefits and submit the appropriate financial documentation.  
Since, however, for the reasons stated, she does not have 
sufficient financial limitations presently, the preponderance 
of the evidence is against her claim, and the benefit-of-the- 
doubt doctrine does not apply.


ORDER

The appellant's net worth constitutes a bar to VA death 
pension benefits, and the appeal is therefore denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


